Citation Nr: 1737856	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee




THE ISSUE

Eligibility for payment of attorney fees from past due compensation benefits in the amount of $611.79 resulting from a February 2014 rating decision.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from May 1985 to September 1985; from April 1988 to October 1994; and from March 2002 to November 2004, including service in the Persian Gulf.  
This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied payment of attorney fees to the appellant/ attorney listed above.  

 (The Veteran will receive a decision under separate cover pertaining to his claims for entitlement to service connection for sleep apnea, PTSD and anxiety disorder, eye disability, erectile dysfunction and gout; entitlement to increased ratings for hypertension, tinnitus, hearing loss, diabetes and peripheral neuropathy; entitlement to a TDIU; and entitlement to an earlier effective date for service connection for allergic rhinitis).    


FINDING OF FACT

There was no valid notice of disagreement present in relation to a claim for service connection for depressive disorder or in relation to a claim for service connection for an acquired psychiatric disability, to include depressive disorder, at the time service connection for depressive disorder was awarded by the February 2014 rating decision.  


CONCLUSION OF LAW

The criteria are not met for payment of attorney fees from past due benefits based on the grant of service connection of depressive disorder by the February 2014 rating decision.  38 U.S.C.A. § 5904 (West 2014); 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Board notes that the appellant in this case has been afforded appropriate notice and assistance.  He was provided a statement of the case that advised him of the reason for the RO's decision and was also afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.  Furthermore, the appellant is an attorney who represents veterans in their own appeals before VA; thus, he is presumed to have knowledge of the applicable laws and regulations.  In sum, no further notice or assistance is necessary.

II.  Analysis
    
A VA claimant and an attorney/agent may enter into a fee agreement providing that payment for the services of the attorney/agent will be made directly to the attorney/agent by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904 (d).  The total fee payable to any attorney/agent under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. 
§ 5904 (d)(1).  Attorneys/agents may charge claimants and appellants for representation before VA provided that after an agency of original jurisdiction has issued a decision on a claim or claims, a notice of disagreement has been filed with respect to that decision on or after June 20, 2007 and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  See 38 C.F.R. § 14.636 (c). 

According to the implementing regulations, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636 (h)(1).  A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA [AOJ]... or the lump sum payment that represents the total amount of recurring cash payments, which accrued between the effective date of the award... and the date of the grant of the benefit by the [AOJ], the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636 (h)(3).

In February 2011, the Veteran submitted a claim for service connection for post traumatic stress disorder (PTSD).   
In a July 2011 rating decision, the RO deferred a decision on the Veteran's claim for service connection for posttraumatic stress disorder (PTSD). 

In August 2011, the appellant and the Veteran entered into a representation agreement whereby the appellant was charged with representing the Veteran in matters before VA, limited to matters before the Board, the Court of Appeals for Veterans' Claims, the VA Central Office, the VA Regional Office (RO) and the VA Medical Centers (VAMCs).  In September 2011, the appellant and the Veteran entered into a fee agreement.  This agreement indicates that the Veteran authorized payment of a 20 percent contingent to be paid directly by VA from past due benefits received by the Veteran pursuant to any award of VA benefits made after the effective date of the agreement in cases where a notice of disagreement was filed after June 20, 2007 or in cases where a notice of disagreement was filed before June 20, 2007 and the Board has issued a "final decision." 

Also in September 2011, the appellant filed a "notice of disagreement" where he indicated that he was appealing a denial of service connection for PTSD.   

In a March 2012 rating decision, the RO deferred a claim for service connection for anxiety disorder.  

In May 2013 correspondence, the appellant requested a decision pertaining to the deferred claim of service connection for anxiety disorder.  

In a November 2013 statement of the case, the RO denied the Veteran's claim for service connection for PTSD on the merits.  

In a February 2014 rating decision, the RO granted service connection for depressive disorder, also claimed as anxiety disorder and assigned a 30 percent rating effective June 30, 2011.  The RO noted that a VA PTSD examination had been completed on June 30, 2011; that the examiner had diagnosed depressive disorder; and that the examiner had also implied that this disorder was due to the Veteran's service connected pulmonary disease.  Then, in a subsequent clarifying opinion, the examiner found that it was more likely than not that the Veteran's depressive disorder was due to or the result of his service-connected pulmonary disease.  

In a March 2014 attorney fee calculation, the RO determined that the appellant could be paid $611.79 in fees if he met all the applicable eligibility criteria.

In the March 2014 decision, the RO determined that no notice of disagreement had been received in relation to a claim for service connection for depressive disorder.  Consequently, the appellant could not be paid the $611.79 in fees in conjunction with the award of service connection for depressive disorder.

On his February 2016 Form 9, the appellant indicated that the Veteran's claim for compensation for PTSD was on appeal from the July 2011 rating decision, the September 2011 notice of disagreement (NOD) and the November 2013 statement of the case.  Thus, although VA, in the February 2014 rating decision, adjudicated a claim for service connection for depressive disorder as if it was a new claim, this was irrelevant because "the claim for compensation for an acquired psychiatric disorder was granted subsequent to the (September 2011) NOD while on appeal.  Therefore that grant partially resolved the Veteran's appeal for compensation for his acquired psychiatric disorder.  Therefore, fees (were) warranted."  In support of this argument, the appellant cited Clemons v. Shinseki, a Court of Appeals for Veteran's Claims (Court) decision pertaining to the scope of a claim for service connection for a psychiatric disorder.  Clemons, 23 Vet App 1 (2009).

As noted above, in the September 2011 communication, the appellant expressed disagreement with the June 2011 RO decision pertaining to service connection for PTSD.  However, this decision deferred the claim for service connection for PTSD, rather than denying it.  Consequently, the attorney's September 2011 communication cannot be considered a notice of disagreement as the RO had not yet adjudicated this claim.  See e.g. 38 C.F.R. § 20.201.  The RO then did not subsequently grant service connection for psychiatric disorder until the February 2014 rating decision, when it awarded service connection for depressive disorder.  Consequently, the attorney may not collect fees from past due benefits awarded to the Veteran pursuant to this granted claim as a notice of disagreement had not been filed in relation to it.  38 C.F.R. § 14.636 (c).      

Further, even if the September 2011 communication could be considered a valid notice of disagreement in relation to the claim for service connection for PTSD, the evidence does not establish that it could be considered a notice of disagreement in relation to a claim for service connection for depressive disorder or in relation to a broader claim for service connection for diagnosed acquired psychiatric disabilities, to include depressive disorder.  In this regard, in Clemons, the Court found that the appellant, "as s self-represented layperson at the time his claim was filed ... had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD."  Thus, "although the RO has no duty to read the mind of the claimant, it should construe a claim based on the reasonable expectations of the non-expert self-represented claimant and the evidence developed in processing that claim."  

In contrast to the situation in Clemons, this case involves one where the Veteran was already represented by the appellant, an attorney, shortly after the initial claim for service connection for PTSD was filed.  The Board presumes that the appellant knew (i.e. had the appropriate legal knowledge), or at least should have known, of the holding in Clemons (a prominent legal precedent) at the time he filed his September 2011 "notice of disagreement."  Thus, at that time, he could have chosen to argue on the Veteran's behalf that the pending claim for service connection for PTSD should have been broadened to one for service connection for an acquired psychiatric disorder, to include PTSD and any other diagnosed acquired psychiatric disorder.  

However, in his September 2011 communication, the appellant simply indicated that he was disagreeing with the "denial of service connection for post-traumatic stress disorder" and did not make any argument to broaden this clam.  He also made no other argument prior to the February 2014 rating decision, which sought to broaden the claim for service connection for PTSD to one for service connection for psychiatric disorder, to include PTSD and any other diagnosed psychiatric disorder.  To the contrary, in his May 2013 correspondence, the appellant simply requested that the RO issue an actual decision addressing a claim for service connection for anxiety disorder, which had been separately deferred by the RO and similarly made no argument to broaden the scope of this claim.  Thus, the May 2013 correspondence  communication; the September 2011 communication narrowly disagreeing with the deferred rating decision pertaining to PTSD; and the lack of any argument by the appellant for broader consideration of a single claim for service connection for PTSD, anxiety disorder and any other diagnosed psychiatric disability prior to the February 2014 rating decision, evidence an intent by the appellant to pursue separate and independent claims for service connection for PTSD and service connection for anxiety disorder, rather than a single claim for service connection for acquired psychiatric disability, to include PTSD, anxiety disorder and any other diagnosed psychiatric disorder.   Accordingly, even if the September 2011 communication could be considered an NOD in relation to the claim for service connection for PTSD, the evidence weighs against a finding that it was an NOD in relation to a claim for service connection for depression or in relation to a claim for service connection for an acquired psychiatric disorder, to include depression.  

In sum, because there was no valid NOD present in relation to a claim for service connection for depressive disorder or in relation to a claim for service connection for an acquired psychiatric disability, to include depressive disorder, at the time service connection for depressive disorder was awarded by the February 2014 rating decision, payment of attorney fees to the appellant in relation to this award is not warranted.  Id.  


ORDER

Payment of attorney fees from past due compensation benefits in the amount of $611.79 resulting from a February 2014 rating decision is denied.    



____________________________________________
KELLI A. KORDICH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


